           Case 1:18-cv-05748-ER Document 43 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALTAUNE BROWN,
                                 Plaintiff,
                                                                    ORDER
                   – against –
                                                               18 Civ. 5748 (ER)
AA2100 DELI GROCERY CORP., 2100
2ND LLC,
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed the instant suit on June 25, 2018. Doc. 1. On December 18, 2020, the

parties appeared for a status conference. During that conference, the Court directed the parties to

submit a status report by January 8, 2021, either informing the Court that they had reached a

settlement or, if not, providing the Court with a proposed schedule going forward. However,

since then, there has been no activity in this matter. Accordingly, the parties are directed to

submit a status report by April 23, 2021. Failure to comply could result in the Court dismissing

the case under Federal Rule of Civil Procedure 41.

         SO ORDERED.

Dated:    April 9, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
